      Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 1 of 18 PageID #:963




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DANIEL MALLOY,                                      )
                                                     )
                 Plaintiff,                          )   Case No. 20-cv-5686
                                                     )
 v.                                                  )   Judge Robert M. Dow, Jr.
                                                     )
 WALGREEN CO., NEWPORT GROUP,                        )
 INC., and WALGREEN CO. 1988                         )
 EXECUTIVE DEFERRED                                  )
 COMPENSATION/CAPITAL                                )
 ACCUMULATION PLAN,                                  )
                                                     )
                 Defendants.                         )

                              MEMORANDUM OPINION AND ORDER

         In his governing first amended complaint [1-1] at 49 et seq. (“Complaint”), Plaintiff Daniel

Malloy (“Plaintiff”) brings suit against Walgreen Co. (“Walgreen”), Newport Group, Inc.

(“Newport”), and Walgreen Co. Executive Deferred Compensation/Capital Accumulation Plan

(the “Plan”) (collectively, “Defendants”) for various state and federal claims arising out of

Defendants’ refusal to pay Plaintiff retirement benefits that he is allegedly owed pursuant to the

terms of the Plan. Currently before the Court is Defendants’ motion to dismiss the complaint for

failure to state a claim [9]. For the following reasons, Defendants’ motion to dismiss [9] is denied.

Plaintiff’s joint status report, which should include a discovery plan and statement regarding

settlement discussions to date and settlement potential, is due by August 3, 2021.

I.       Background

         The following facts are drawn from the Complaint. All well-pled facts are presumed to be

true for purposes of Defendants’ motions to dismiss. See White v. United Airlines, Inc., 987 F.3d

616, 620 (7th Cir. 2021). Plaintiff is an Illinois resident. Defendant Walgreen is an Illinois
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 2 of 18 PageID #:964




corporation with its principal place of business and corporate headquarters in Illinois. Defendant

Newport is the administrator of the Plan, which was created by Walgreen for certain Walgreen

employees.

       Plaintiff began working for Walgreen in 1972 as a dishwasher at Walgreen’s restaurant in

Hammond, Indiana, when he was a teenager. Plaintiff was promoted numerous times, raising

through the ranks of assistant manager, general manager of various Walgreen’s restaurant

locations, district manager overseeing up to eight restaurants, and, in 1987, to Director of Food

Service Administration. In 1988, Plaintiff was a Walgreen’s Salary Grade 14 employee and

therefore qualified to participate in the Plan. On January 1, 1988, Plaintiff paid the required

consideration of $6,514.00, deducted from his paycheck, to participate in the Plan.

       According to the Complaint, the Plan “provided for annual interest rates for projected

payments between 19.00 – 24.00% compounded annually depending upon the age at time of

deferral.” [1-1] at 51. Pursuant to the Plan, “the agreed projected payments to Plaintiff were …

four Interim Payments once per year from 1995-1998, and fifteen Installment Payments once per

year after age 65.” Id. at 52. The Complaint alleges that the payments from 1995 to 1998 were to

be $6,514.00 each year and the payments from 2022 to 2036 were to be $29,454.00 each year, for

total projected payments of $467,866.00. Id. at 52-53.

       Subsection 4.C(2) of the Plan, as summarized by the Complaint, provides that Walgreen

was obligated to pay an employee who was involuntarily terminated in the amount of his deferred

compensation accumulating at 20% interest compounded annually. [1-1] at 54. In June 1988,

Walgreen sold its Food Service Division, including all Walgreen’s restaurants, to the Marriott

Corporation (“Marriott”). Plaintiff’s employment with Walgreen therefore ended in October 1988.

However, Plaintiff continued as Director of Food Service Administration for Marriott. According



                                                2
    Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 3 of 18 PageID #:965




to the Complaint, Walgreen never paid Plaintiff the lump sum payment allegedly due to him under

Subsection 4.C(2) of the Plan.

        In January of each subsequent year, including in 2018, 2019, and 2020, Plaintiff received

a letter from Walgreen making representations to him of his projected payments under the Plan.

[1-1] at 55. Additionally, on the first of January in each year between 1995 and 1998, Walgreen

paid Plaintiff an Interim Payment of $6,514.00, as provided for in the Plan. When Plaintiff planned

for his retirement, he relied on Walgreen’s representations that he would also receive Installment

Payments of $29,454.00 each for fifteen years upon reaching age 65. Plaintiff turned 65 on May

13, 2021. According to the Complaint, other Walgreen employees whose employment ended with

the sale of the Walgreen Food Service Division received their Installment Payments under the

Plan.

        In April 2019, Walgreen “slashed its forecast for 2019 earnings to flat from previous

guidance of 7-12 percent for full year earnings in 2019, and announced that Walgreen Co. planned

to cut costs by more than $1.5 billion by 2022.” [1-1] at 56. In October of that year, Walgreen

announced that it was laying off employees at its corporate headquarters, cutting bonuses for store

managers, and planned to cut more than $1.8 billion by 2022. In the third quarter of 2020,

Walgreen reported a $1.7 billion GAAP Net Earnings loss, down 266.6% compared to the third

quarter of 2019.

        In June 2020, Walgreen, through its agent Kristin A. Blumka, Senior Analyst, Retirement

Plans, “made the material misrepresentation to Plaintiff that he did not meet the eligibility criteria

for the Plan.” [1-1] at 57. She also acknowledged to Plaintiff that Walgreen never made the lump

sum payment to him as set forth in Subsection 4.C.(2) of the plan. She further advised Plaintiff

that “Walgreen elected to exercise the provisions of Subsection 4.C.(2) of the Plan, which required



                                                  3
    Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 4 of 18 PageID #:966




Walgreen to pay Plaintiff the principal of his deferral amounts plus accrued interest at the rate

found in the provisions of Subsection 4.C(2) of the Plan.” Id. Blumka allegedly promised Plaintiff

that Walgreen would “do the right thing” and that she would discuss Plaintiff’s compensation with

Walgreen’s general counsel. Plaintiff calculates that the lump sum payment he would be entitled

to would be at least $2,671,953, which is his 1988 deferred compensation payment of $6,514.00

plus twenty percent interest compounded annually. See id. at 58.

       On July 14, 2020, Blumka informed Plaintiff that he “did not meet the eligibility criteria

for the Plan because he did not attain ‘retirement status’ by ‘attaining age 55 with at least 10 years

of service prior to termination of employment with Walgreens.” [1-1] at 59. She also told Plaintiff

that he did not qualify for the Interim Payments that he had already received between 1995 and

1998 and did not qualify for the Installment Payments that were to begin in 2022. Instead, Blumka

told Plaintiff, the amount due to him under Subsection 4.C.(2) of the Plan was $7,527.69. Blumka

asserted that this payment had already been satisfied through Plaintiff’s receipt of Interim

Payments from 1995 to 1998 and that he would be receiving no further payments. Blumka

informed Plaintiff that the communications he had received from Walgreen over the preceding 32

years were “not properly administered,” an “error that occurred in the administration of your

benefits,” and “administrative error.” Id. at 60. She further informed Plaintiff that Walgreen had

a right to reimbursement for the Interim Payments made from 1995 through 1998, which Plaintiff

perceived as a threat intended to prevent him from seeking to enforce Walgreen’s obligations under

the Plan.

       Based on Defendants’ alleged failure to pay him amounts due under the Plan, Plaintiff

asserts six legal theories for recovery, the first five under Illinois state law and the sixth under

federal law: breach of fiduciary duty of good faith and fair dealing (Count I); fraud and deceit



                                                  4
      Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 5 of 18 PageID #:967




(Count II); conversion (Count III); violation of the Illinois Wage Payment and Collection Act

(Count IV); breach of contract (Count V); and a claim under the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1132(a), and federal common law to enforce the Plan (Count

VI). Under the first five legal theories, Plaintiff seeks $2.5 million in damages and reserves the

right to request punitive damages. In the ERISA count, Plaintiff seeks to enforce the terms of the

Plan. Currently before the Court is Walgreen’s and the Plan’s motion to dismiss [9], in which

Newport has joined. See [28] & [32].

II.     Legal Standard

         Federal Rule of Civil Procedure 8(a)(2) provides that, to state a claim for relief, a complaint

“must contain … a short and plain statement of the claim showing that the pleader is entitled to

relief.” “The questions under [this rule] are whether the defendant has fair notice of what he must

defend himself against and whether there is some reason to believe he could be found liable at the

end of the case.” Williams v. Dart, 967 F.3d 625, 638 (7th Cir. 2020). To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff must allege facts which, when taken as true, “‘plausibly

suggest that the plaintiff has a right to relief, raising that possibility above a speculative level.’”

Cochran v. Illinois State Toll Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016) (quoting EEOC

v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007)). For purposes of a motion to

dismiss under Rule 12(b)(6), the Court “‘accept[s] as true all of the well-pleaded facts in the

complaint and draw[s] all reasonable inferences in favor of the plaintiff.’” Calderon-Ramirez v.

McCament, 877 F.3d 272, 275 (7th Cir. 2018) (quoting Kubiak v. City of Chicago, 810 F.3d 476,

480-81 (7th Cir. 2016)). However, this “tenet … is inapplicable to legal conclusions.” Iqbal, 556

U.S. at 678, which “can [be] reject[ed] at the motion to dismiss stage.” Dix v. Edleman Financial

Services, LLC, 978 F.3d 507, 514 (7th Cir. 2020).



                                                   5
       Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 6 of 18 PageID #:968




          The Court reads the complaint and assesses its plausibility as a whole. See Atkins v. City

of Chicago, 631 F.3d 823, 832 (7th Cir. 2011). The Court may also consider “documents that are

attached to the complaint, documents that are central to the complaint and are referred to in it, and

information that is properly subject to judicial notice.” O’Brien v. Village of Lincolnshire, 955

F.3d 616, 621 (7th 2020). In the event of a conflict between the complaint and “an attachment

thereto that forms the basis of the plaintiffs’ claims, the attachment prevails.” London v. RBS

Citizens, N.A., 600 F.3d 742, 747 n.5 (7th Cir. 2010). In opposing a Rule 12(b)(6) motion, a

plaintiff is “free to ‘elaborate on his factual allegations so long as the new elaborations are

consistent with the pleadings.’” Peterson v. Wexford Health Sources, Inc., 986 F.3d 746, 753 n.2

(7th Cir. 2021) (quoting Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012)).

III.      Analysis

          A.     ERISA Claim

          In Count VI of his Complaint, Plaintiff brings suit under 29 U.S.C. § 1132(a)(1)(B) and

federal common law to recover benefits allegedly due to him under the Plan, enforce his rights

under the terms of the Plan, and declare his rights to future benefits under the terms of the Plan.

See [1-1] at 67-68. Defendants argue that Plaintiff’s ERISA claim must be dismissed because the

Plan provides Walgreen with discretion to interpret and implement all aspects of the Plan;

Walgreen’s interpretation of the Plan, as communicated to Plaintiff by Blumka, was correct; and,

therefore, Plaintiff has already been paid more than he was due under the Plan. In particular,

Defendants maintain that “[a]t the time of his 1988 termination, Walgreens owed Plaintiff

$7,527.69.” [10] at 12. Although “[t]he Plan did not pay him the money in 1988 due to an error,

… it paid him over $26,000 in interim payments (to which he was not entitled) between 1995 and

1998.” Id. Defendants deny that the Plan entitles Plaintiff to either (a) the Installment Payments



                                                  6
    Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 7 of 18 PageID #:969




that would have begun in 2022 and given Plaintiff a total payout of $467,866.00; or (b) the $2.5

million Plaintiff seeks in his Complaint, which is roughly equivalent to the lump sum payment he

allegedly should receive based on his 1988 deferred compensation payment of $6,514.00 plus

twenty percent interest compounded annually to date.

       Defendants correctly point out that where the benefits plan gives the administrator

authority to determine eligibility for benefits or to construe the terms of the plan, then the

administrator’s benefits determination is subject to an “abuse of discretion” standard. See

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Geiger v. Aetna Life Ins. Co.,

845 F.3d 357, 362 (7th Cir. 2017); Siebert v. Central States Southeast & Southwest Areas Health

& Welfare Fund, 496 F. Supp. 3d 1152, 1157 (N.D. Ill. 2020). “Under that deferential standard of

review, the Court: must uphold the decision so ‘long as (1) it is possible to offer a reasoned

explanation, based on the evidence, for a particular outcome, (2) the decision is based on a

reasonable explanation of relevant plan documents, or (3) the administrator has based its decision

on a consideration of the relevant factors that encompass the important aspects of the problem.’”

Siebert, 496 F. Supp. 3d at 1157 (quoting Rabinak v. United Bhd. of Carpenters Pens. Fund, 832

F.3d 750, 753 (7th Cir. 2016)).

       Defendants maintain, and Plaintiff does not dispute, that the Plan at issue here gives the

Plan administrator “[f]ull power and authority to construe, interpret, and administer the Plan” and

provides further that “[e]ach determination provided for in the Plan shall be made in the absolute

discretion of the [administrator].” [10] at 10 (citing Plan Art. 1, 19). Nonetheless, the Court

concurs with Plaintiff that there are several reasons why it cannot determine at this early stage of

the case that Defendants’ interpretation of the Plan is correct or that Plaintiff has already received

all that he is due (and more) under the Plan.



                                                  7
    Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 8 of 18 PageID #:970




       As an initial matter, it is not apparent based on either the Complaint or any records of which

the Court may properly take judicial notice that the determination decisions of Ms. Blumka must,

necessarily, be taken as the decision of the “Plan administrator.” As Plaintiff emphasizes, the Plan

vests only the “the Compensation Committee of the Walgreen Board of Directors with

discretionary authority to interpret and administer the Plan.” [33] at 2. Neither the Complaint nor

the letters Ms. Blumka sent Plaintiff show that she was acting for or with the authorization of the

Compensation Committee. The Complaint also alleges some facts that plausibly suggest that Ms.

Blumka’s decision is at odds with how the Compensation Committee interprets the Plan, or at least

how it interpreted the Plan in the past. According to Plaintiff, “from 1988 to 2020, the ‘Plan

administrator’ interpreted the Plan exactly as Malloy argues it should be interpreted and

continually promised to pay him the benefits under Article 4.A.(1)(b).” [33] at 2. Further, Plaintiff

maintains, both he and other Walgreen employees whose employment ended with the sale of the

Walgreen Food Service Division received their Installment Payments under the Plan. Id. at 6.

Blumka’s communications informing Plaintiff that he was not entitled to benefits was an about-

face from the alleged prior communications and payment decisions. Given these allegations, the

Court cannot presume, as Defendants urge, that Ms. Blumka’s decisions must be construed as the

decisions of the Compensation Committee of the Walgreen Board of Directors simply because Ms.

Blumka is an employee of Walgreen rather than an employee of some third-party benefits

administrator, as in the case cited by Plaintiff. See [33] at 10-12 (citing Hampton v. Nat’l Union

Fire Ins. Co. of Pittsburgh, No. 18-cv-6725 (N.D. Ill. Oct. 7, 2020)).

       Defendants emphasize that “[t]he Plan grants the administrator ‘[f]ull power and authority

to … administer the Plan’ and ‘to promulgate such rules and regulations … necessary and

appropriate’ to implement the Plan.” [34] at 8. But citation to these provisions simply begs the



                                                 8
    Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 9 of 18 PageID #:971




question whether the Compensation Committee has properly delegated Ms. Blumka as the

authority to deny Plaintiff benefits. In other words, the question remains whether, under the facts

of this case, the Compensation Committee “effectively delegated its discretion” to Ms. Blumka; if

not, her decision would be subject to de novo review in this Court. Gavin v. Life Ins. Co. of, North

America, 2013 WL 677886, at *2 (N.D. Ill. Feb. 25, 2013); see also generally Firestone Tire, 489

U.S. at 115; Siebert, 496 F. Supp. 3d at 1157.

       Even if the Court were to assume Ms. Blumka was properly delegated the authority to deny

benefits to Plaintiff, the Court cannot rule out the possibility that she (or Walgreen more generally)

may have a conflict of interest that must be considered in evaluating the reasonableness of the

benefits denial decision.    Defendants repeatedly assert in their briefs that “Walgreens has

discretion to deny benefits,” [10] at 9, [34] at 7, even though Walgreen is not itself the Plan

administrator. The Supreme Court has emphasized that where “the entity that administers the plan

… both determines whether an employee is eligible for benefits and pays benefits out of its own

pocket,” this “dual role creates a conflict of interest” that the reviewing court “should consider …

as a factor in determining whether the plan administrator abused its discretion in denying benefits.”

Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 108 (2008); see also Carlson v. Northrop

Grumman Corp., 196 F. Supp. 3d 830, 836 (N.D. Ill. 2016). The existence of a conflict “can act

as a tiebreaker when the other factors are closely balanced.” Lacko v. United of Omaha Life Ins.

Co., 926 F.3d 432, 440 (7th Cir. 2019).

       Finally, the Complaint, viewed along with the Plan documents and other evidence provided

by the parties, plausibly suggests that Walgreen’s decision to deny Plaintiff benefits may have

been arbitrary and capricious. Cochran, 828 F.3d at 776. Before turning to the specific contractual

language of the Plan, the Court notes that “[u]niform interpretation and application of plan rules



                                                  9
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 10 of 18 PageID #:972




are important factors in deciding … whether a denial of benefits is arbitrary and capricious.”

Carlson, 196 F. Supp. 3d at 835-36.          Indeed, the Seventh Circuit has recognized that

“[i]nterpretation of the same plan term in different ways is ‘paradigmatically arbitrary and

capricious.’” Id. (quoting Schane v. Int’l Bhd. of Teamsters Union Local No. 710 Pension Fund

Pension Plan, 760 F.3d 585, 591–92 (7th Cir. 2014)). Thus, Walgreen’s representations to

Plaintiff from 1988 to 2020 about his projected payments under the Plan, its payments to Plaintiff

of Interim Payments from 1995 and 1998, and its payment of Interim and/or Installment Payments

to other former Walgreen employees, may all be relevant to determining whether the denial of

Installment Payments to Plaintiff was arbitrary and capricious.

       Further, the contractual language on which Defendants rely is not so clear and

unambiguous that Plaintiff’s ERISA claim can be resolved as a matter of law at this early stage in

the case. Defendants maintain that Plaintiff is not entitled to any Installment Payments because

“he never met the Plan eligibility criteria.” [10] at 11. In particular, Defendants contend that

Plaintiff “terminated employment at age 32” in 1988—when Walgreens sold its Food Service

Division to Marriott—and thus could not have been either “(1) continuously employed by

Walgreens from January 1, 1988 until age 65 or (2) continuously employed by Walgreens from

January 1, 1988 until retirement.” [10] at 11 (citing Plan Art. 4.A). But Article 4.A(1)(b) does

not provide, specifically, that the continuous employment must be with Walgreen; instead, it

provides for benefits where “the participant retires after a period of continuous employment

beginning on or before January 1, 1988.” [33] at 13. Plaintiff contends that he meets this

requirement, because he has been continuously employed with the Food Service Division, first at

Walgreen and then with Marriott, which purchased and has continued to operate the Food Service

Division since 1988. Given the contractual ambiguity and evidence that Walgreen also allegedly



                                               10
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 11 of 18 PageID #:973




believed and represented from 1988 to 2020 that Plaintiff would be entitled to Installment

Payments upon retirement—as well as the allegation that at least one other employee in Plaintiff’s

position has received Installment Payments—the Court cannot say as a matter of law that Plaintiff

has no entitlement to those payments.

       Plaintiff’s entitlement to a lump sum payment under Subsection 4.C(2) of the Plan is not

clear cut, either. Article 4.C(2) of the Plan provides that “[a] participant whose employment with

the employer is involuntarily terminated by the employer prior to the participant’s retirement for

reasons other than those described in Section 5 and 6 below, shall receive, as soon as practicable

after such termination, a lump sum payment in the amount of the accumulated value of the deferral

amount. For purposes of this Paragraph 4, Subsection C(2), the rate to be credited in the calculation

of the accumulated value of the deferral amount shall be twenty percent (20%).” [1-1] at 54.

Defendants claim that this Plan language “require[s] the lump sum to be calculated as of the

termination date.” [10] at 13. They explain that “[a]t the time of his 1988 termination, Walgreens

owed Plaintiff $7,527.69,” and maintain that Plaintiff received this amount and more when he was

paid over $26,000 in Interim Payments (allegedly erroneously) between 1995 and 1998.

       The Court cannot determine based on the Plan language alone whether Defendants’

interpretation is arbitrary and capricious. Article 4.(C)(2) is ambiguous as to when the calculation

of interest is to be made—at the time of termination, or the time the lump sum payment is made to

the terminated employee? Defendants characterize Plaintiff as seeking an outrageous windfall by

asserting that “his 1988 termination lump sum is to grow at 20% in perpetuity until paid,” which

would be over $2.5 million to date, and argue that “there is no basis … to suggest that Plan benefits

could continue to grow after the Plan has been terminated.” [10] at 12-14. But why was it

reasonable for Defendants to keep Plaintiff’s money for thirty-three years past his alleged



                                                 11
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 12 of 18 PageID #:974




termination, without paying any interest, when Article 4.C(2) provides a rate of 20 percent interest

compounded annually? After all, “[i]nterest is compensation for the time value of money,” ACF

2006 Corp. v. Mark C. Ladendorf, Attorney at Law, P.C., 826 F.3d 976, 980 (7th Cir. 2016).

Plaintiff lost the use of that money for decades; his loss did not cease once he was terminated.

While in hindsight an interest rate of 20% compounded annually may seem extremely high, the

1980s, when Plaintiff made his contribution to the Plan, was “an era generally of high interest

rates.” Chicago Truck Drivers, Helpers and Warehouse Workers Union (Independent) Pension

Fund v. CPC Logistics, Inc., 698 F.3d 346, 354 (7th Cir. 2012). “[W]hen long-term interest rates

are high, they are high in order to compensate lenders for the fact that they will be repaid in cheaper

dollars.” O’Shea v. Riverway Towing Co., 677 F.2d 1194, 1199 (7th Cir. 1982).

       Perhaps with more in-depth analysis of the Plan and discussion of relevant case law, the

Court will be convinced of Defendants’ position. But Defendants have not yet made the required

showing. Based on the limited information before it, the Court cannot say as a matter of law that

Defendants’ interpretation of the Plan is “based on a reasonable explanation of relevant plan

documents,” Siebert, 496 F. Supp. 3d at 1157, rather than on a desire to meet Walgreens’ goal of

cutting more than $1.8 billion from its budget by 2022. See [1-1] at 56. Therefore, the Court

declines to “rubber stamp” that interpretation without at least allowing development of the factual

record and the presentation of more fulsome arguments. Siebert, 496 F. Supp. 3d at 1157. For

these reasons, Defendants’ motion to dismiss Plaintiff’s ERISA claim is denied.

       B.      State Law Claims and ERISA Preemption

       In addition to the ERISA count, the Complaint alleges five counts under Illinois state law

which all, at least in part, seek relief for Defendants’ alleged failure and refusal to pay him benefits

allegedly due under the Plan. See [1-1] at 107 (Count I, for breach of fiduciary duty of good faith



                                                  12
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 13 of 18 PageID #:975




and fair dealing, alleging that Defendants “defrauded and deprived Plaintiff of the payments he is

entitled to under the Plan” and caused “loss of the amounts due to him under the Plan”); id. at 108-

109 (Count II, for fraud and deceit, alleging that Defendants made “untrue statements of material

fact” to induce him to “surrender or forego his rights to money owed to him under the Plan” and

“reneged on Walgreen’s promise to pay” him amounts owed under the Plan); id. at 109 (Count III,

for conversion, alleging that Defendants have “taken an unauthorized and wrongful assumption,

control, dominion or ownership of funds due and owing to Plaintiff pursuant to the Plan”); id. at

111, for violation of the Illinois Wage Payment and Collection Act, alleging that Defendants have

violated the Act by “failing to make timely and appropriate payments owed to Plaintiff pursuant

to the Plan”); id. at 111-12 (Count V, for breach of contract, alleging that Defendants have failed

to “comply with the terms of the Plan” and “violated and breached the terms of the Plan”).

       Defendants argue that Plaintiff’s state law claims are preempted by ERISA under both the

doctrine of “complete preemption” and the doctrine of “conflict preemption.” Despite its name,

“the complete preemption doctrine ‘is not a preemption doctrine but rather a federal jurisdiction

doctrine.’” Speciale v. Seybold, 147 F.3d 612, 615 (7th Cir. 1998) (quoting Lister v. Stark, 890

F.2d 941, 943 n. 1 (7th Cir. 1989)). “Complete preemption permits ‘recharacterization’ of a

plaintiff’s state law claim as a federal claim so that removal is proper.” Id. In Metropolitan Life

Ins. Co. v. Taylor, 481 U.S. 58 (1987), the Supreme Court expanded the “complete preemption”

exception to include all state actions falling within the scope of § 502(a) of ERISA—the provision

now codified at 29 U.S.C. § 1132(a), under which Plaintiff brings his ERISA claim. Taylor, 481

U.S. at 67; see also Speciale, 147 F.3d at 615. This provision authorizes a plan participant to bring

a civil action “to recover benefits due to him under the terms of his plan, to enforce his rights under

the terms of the plan, or to clarify his rights to future benefits under the terms of the plan,” and for



                                                  13
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 14 of 18 PageID #:976




certain other specified relief. 29 U.S.C. § 1132(a). The “conflict preemption” doctrine, by

contrast, “serves as a defense to a state law action but does not confer federal question jurisdiction.”

Id. Conflict preemption is based upon § 514(a) of ERISA, now codified at 29 U.S.C. § 1144. This

provision “preempts any state law that ‘relates to’ an ERISA plan” and “routinely preempts state

law claims that affect the structuring of ERISA plans, or that purport to determine the substantive

rights and duties among parties to its creation and administration.” Rice v. Panchal, 65 F.3d 637,

645 (7th Cir. 1995).

       Defendants’ motion to dismiss raises a threshold question of whether the Plan at issue here

is, in fact, a type of employee benefit plan that is subject to ERISA. Certain types of employee

benefits plans are exempt from ERISA and, therefore, not subject to ERISA preemption. See

generally 29 U.S.C. § 1003. In their motion to dismiss (as well as their removal papers),

Defendants assert that the Plan is a “top hat” plan, which is subject to ERISA and ERISA

preemption. “A top hat plan is an unfunded plan the employer maintains ‘primarily for the purpose

of providing deferred compensation to a select group of management or highly compensated

employees.’” Garratt v. Knowles, 245 F.3d 941, 946 n.4 (7th Cir. 2001) (quoting 29 U.S.C. §§

1051(2), 1081(3), 1101(a)); see also Olander v. Bucyrus–Erie Co., 187 F.3d 599, 604 (7th Cir.

1999). In response to the motion to dismiss, Plaintiff challenges Defendant’s categorization of the

Plan, arguing instead that it is an “unfunded excess benefits plan,” which “is exempt from the

provisions of ERISA under 29 U.S.C. § 1003(b)(5).” Garratt, 245 F.3d at 945; see also id. at 946

& n.4 (explaining that an unfunded excess benefits plan “is not subject to either the enforcement

or substantive provisions of ERISA,” in contrast to a top hat plan). “The exemption recognizes

that a suit concerning an unfunded plan is one directly against the employer’s assets, and as ERISA

leaves excess benefit plans substantively unregulated there is no reason to oust state law.”



                                                  14
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 15 of 18 PageID #:977




Bartholet v. Reishauer A.G. (Zurich), 953 F.2d 1073, 1077 (7th Cir. 1992); see also Gamble v.

Group Hospitalization & Medical Services, Inc., 38 F.3d 126, 132 (4th Cir. 1994) (explaining that

since “ERISA does not substantively regulate such plans, its preemptive force does not oust state

law” (citing Bartholet, 953 F.2d at 1077)).

       Plaintiff’s position, at first glance, appears at odds with the Complaint’s inclusion of an

ERISA claim under 29 U.S.C. § 1132(a)(1)(B) and federal common law. The Court is not troubled

by this apparent inconsistency, however, because federal pleading rules allow claims to be brought

in the alternative, even if they are inconsistent. GC2 Inc. v. Int’l Game Technology PLC, 255 F.

Supp. 3d 812, 826 (N.D. Ill. 2017). The Court therefore turns to the proper categorization of the

Plan at issue here. “The term ‘excess benefit plan’ means a plan maintained by an employer solely

for the purpose of providing benefits for certain employees in excess of the limitations on

contributions and benefits imposed by section 415 of Title 26 on plans to which that section applies

without regard to whether the plan is funded. To the extent that a separable part of a plan (as

determined by the Secretary of Labor) maintained by an employer is maintained for such purpose,

that part shall be treated as a separate plan which is an excess benefit plan.” 29 U.S.C. § 1002(36).

The Seventh Circuit has “read the statutory test for whether a plan is an excess benefit plan as

turning on the purposes of the plan in general rather than on the specific way the plan applies to a

party.” Olander, 187 F.3d at 604. Thus, “[e]ven if a plan with other purposes has only the effect

of avoiding the § 415 limitations in an individual’s case, that does not mean that avoiding those

limitations was the sole purpose for which the employer maintained the plan, which is the decisive

consideration.” Id. at 605; see also Garratt, 245 F.3d at 946.

       The parties both recognize that the Plan is “unfunded,” and debate only whether its “sole

purpose” is to provide benefits in excess of Internal Revenue Code § 415’s limitations. The Court



                                                 15
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 16 of 18 PageID #:978




cannot resolve that question with any level of confidence based on the materials properly before it

and, therefore, declines to dismiss the state law claims pursuant to Rule 12(b)(6). “Olander

mandates that we inquire beyond the plain language contained in [the Plan] to determine whether

[it] was enacted solely to avoid the limitations imposed by § 415.” Garratt, 245 F.3d at 947 (citing

Olander, 187 F.3d at 603). Defendants are therefore incorrect that they are entitled to dismissal

simply because—in their view—the “plain language of the Plan demonstrates that it is not an

excess benefit plan.” [34] at 6. In fact, the Plan’s purpose is not clear from its plain language, as

the Plan never states what its purpose is. This stands in contrast to Garratt—where the plan

“state[d] as its purpose the intent to avoid limitations on benefits imposed by any provisions of the

Code,” 245 F.3d at 947, and Olander, where the plan “stated three distinct purposes, one of which

was to avoid the limitations imposed by § 415 of the Internal Revenue Code,” Garratt, 245 F.3d

at 947 (citing Olander, 187 F.3d at 603). And even in those cases the appellate court required

going beyond the plain language itself to determine the proper classification of the benefits plan.

       Defendants point to the opening paragraph of the Plan, which states: “Walgreen Co. (the

‘employer’) hereby establishes a non-qualified deferred compensation program for certain of its

employees as described herein.” [1-1] at 26; see [34] at 5-6. They maintain that the Plan’s generic

description of itself as “non-qualified” “evinces a desire to avoid all requirements of qualified

plans under the Internal Revenue Code,” [34] at 5, and cite in support 26 U.S.C. § 401, which,

according to Defendants, “describ[es] requirements for qualified trusts.” Id. The Court has

reviewed the cited statute but fails to comprehend, without further explanation from Defendants,

how it proves that the purpose of the Plan at issue here could not, as a matter of law, be solely to

avoid the limitations of § 415. Defendants also point to a letter, which was attached to their

removal motion, that Walgreens purportedly sent to the U.S. Department of Labor in July 1988,



                                                 16
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 17 of 18 PageID #:979




which it claims “register[ed] the Plan with the DOL as an ERISA governed top-hat plan.” [34] at

6. The letter lists the Plan as one several plans that it “currently maintains … for the purpose of

providing deferred compensation for a select ground of management or highly compensated

employees.” [1-3] at 2. However, the letter is not properly before the Court on Defendants’ Rule

12(b)(6) motion because it is not attached to the Complaint or referred to in it and Defendants have

made no attempt to show that it is the type of document that is “properly subject to judicial notice.”

O’Brien, 955 F.3d at 621.

       It may well be that, after being given a chance to conduct discovery, Plaintiff will be unable

to point to any evidence that the Plan was enacted solely to avoid the limitations imposed by §

415. But the Court is not able to decide that now based on the limited materials and analysis

provided by the parties. Further, the state-law counts of the Complaint “are simply alternative

legal theories that undergird the same set of facts” that the Court has already found sufficient to

support the ERISA count; all six counts are part of the same “claim” for purposes of Rule 12(b)(6).

“The time to challenge the viability of additional, or alternative, legal theories is at summary

judgment pursuant to Rule 56 (permitting motions as to claims or parts of claims) rather than Rule

12(b)(6) (permitting only the dismissal of claims).” Kyle v. Brennan, 2020 WL 1330371, at *5

(N.D. Ill. Mar. 23, 2020); see also KFC Corp. v. Iron Horse of Metairie Road, LLC, 2020 WL

3892989, at *3 (N.D. Ill. July 10, 2020). At that point, the parties will have had the benefit of

discovery and may even be able to agree on the proper classification of the Plan.

       C.      Newport

       Finally, Defendants argue—in their reply brief only—that Plaintiff cannot maintain an

ERISA claim against Newport because it is the Plan recordkeeper, rather than a payor of Plan

benefits. See [34] at 14. Arguments raised for first time in a reply brief are typically waived. See



                                                 17
   Case: 1:20-cv-05686 Document #: 46 Filed: 07/20/21 Page 18 of 18 PageID #:980




Thorncreek Apartments III, LLC v. Mick, 886 F.3d 626, 636 (7th Cir. 2018); Tata Int’l Metals,

(Americas) Ltd. v. Kurt Orban Partners, LLC, 482 F. Supp. 3d 737, 751, n.3 (N.D. Ill. 2020).

Newport (after initially failing to respond to the complaint, see [24] and [32]) chose to join in the

Walgreen Defendants’ motion to dismiss, see [28]. If that motion did not contain all the arguments

Newport wanted to make, Newport should have filed its own motion rather than inserting a wholly

new argument into the reply. “Loading-up in a reply brief effectively results in a one-sided

presentation, which is hopelessly inconsistent with the very premise on which the adversary system

is based. In addition to being unfair to one’s opponent, the tactic of saving what is claimed to be

significant for last adversely affects the accuracy of the judicial process, which depends on

comprehensive presentations by both sides.” Monco v. Zoltek Corp., 317 F. Supp. 3d 995, 1001

n.3 (N.D. Ill. 2018). Therefore, the Court declines to consider the parties’ final argument.

IV.    Conclusion

       For these reasons, Defendants’ motion to dismiss [9] is denied. Plaintiff’s joint status

report, which should include a discovery plan and statement regarding settlement discussions to

date and settlement potential, is due by August 3, 2021.



Dated: July 20, 2021
                                                              ____________________________
                                                              Robert M. Dow, Jr.
                                                              United States District Judge




                                                 18
